Citation Nr: 0912384	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  07-07 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date prior to September 19, 1997, 
for the grant of service connection for schizoaffective 
disorder with a total disability rating based on individual 
unemployability (TDIU). 



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1974 to November 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Los Angeles, California Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for schizoaffective disorder (rated 70 percent) 
and entitlement to TDIU (based solely on the Veteran's 
service-connected schizoaffective disorder), assigning an 
effective date of September 19, 1997, the date the Veteran 
filed an application to reopen his claim of service 
connection for psychiatric disorder.  In a March 2004 Notice 
of Disagreement, the Veteran appealed the effective date 
assigned.  A Board videoconference hearing was held on 
December 12, 2007; a transcript of the hearing is of record.  

In April 2008 the Board remanded the claim to allow 
adjudication of the Veteran's intertwined claim of clear and 
unmistakable error (CUE) in an initial April 1985 decision, 
which denied service connection for a psychiatric disorder.  
The RO performed this adjudication by issuing a July 2008 
rating decision, which denied the claim.   To date the 
appellant has not appealed this decision so the issue of CUE 
in the earlier April 1985 decision is not currently before 
the Board and won't come before the Board unless the Veteran 
files an appropriate appeal.          


FINDINGS OF FACT

1.  The RO denied service connection for psychiatric disorder 
in April 1985; the Veteran was advised of his appellate 
rights and did not file an appeal.     

2.  The Veteran's application to reopen his claim for service 
connection for psychiatric disorder was received on September 
19, 1997; there are no earlier communications of record, 
which can be construed as a claim to reopen.


CONCLUSION OF LAW

 The criteria for an effective date prior to September 19, 
1997, for the award of service connection for schizoaffective 
disorder with a total disability rating based on individual 
unemployability (TDIU) are not met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A May 2008 letter 
from the RO explained what the evidence needed to show to 
substantiate the claim.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
Veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  In addition, the letter provided 
notice regarding criteria for the assignment of effective 
dates of awards in accordance with  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).   
 
Although complete VCAA notice was not given prior to the 
rating on appeal, the appellant had ample opportunity to 
respond to the notice letter and to supplement the record 
after notice was given.  The case was also readjudicated by 
July 2008 and September 2008 supplemental statements of the 
case after notice was provided.   The Veteran is not 
prejudiced by any technical notice deficiency that may have 
occurred along the way, and no further notice is required.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained identified 
available pertinent medical records and the Veteran was 
afforded VA psychiatric evaluations.  He has not identified 
any additional evidence pertinent to this claim.  VA's 
assistance obligations are met.  The Veteran is not 
prejudiced by the Board's proceeding with appellate review. 

II.  Factual Background

In October 1984 the Veteran filed a claim for service 
connection for schizophrenia.

On February 1985 VA psychiatric examination in Walla Walla, 
Washington, the diagnosis was probable schizophrenia, 
residual type.  It was noted that the Veteran had been under 
the care of the Camarillo State Hospital in Camarillo, 
California, for psychiatric problems from 1982 to 1984 off 
and on.  He had also been treated by a Dr. S from Inglewood, 
California, from August to September 1984 and at UCLA medical 
center in June 1984.  At the time of the examination the 
Veteran was living with his father in Walla Walla but his new 
address was to be in Torrance, California.  The Veteran 
reported that he was an E4 in the military but following a 
fight with a roommate and incidents of disrespect he was 
demoted to E1.  He spent some time in the stockade after the 
fight.  

The examiner noted that he had no information pertaining to 
the Veteran's hospitalization at Camarillo or his treatment 
at UCLA.  He also noted that the Veteran was seen in the Army 
by several doctors and that there was evidence of at least 
three suicide attempts in service.  The Veteran reported that 
he was told in Camarillo State Hospital that he suffered from 
schizophrenia.  He was married but was in the process of 
getting a divorce.  He had moved temporarily to Walla Walla 
but was going back to Torrance in the next several days.  The 
examiner found that the Veteran exhibited many of the 
criteria consistent with the diagnosis of residual 
schizophrenia.  He also noted that if the history was correct 
of a previous diagnosis of schizophrenia, the Veteran did 
have the flat, bland, constricted affect.  The examiner 
further noted that the Veteran had been on Thorazine and 
other anti-psychotic medications but was not taking them at 
the time of the examination due to problems with grand mal 
seizures.  

An April 1985 rating decision by the Seattle RO denied 
service connection for schizophrenia, finding that 
schizophrenia was not diagnosed during service or during the 
subsequent presumptive period.  The decision also noted that 
during service the Veteran was only diagnosed with 
personality disorder, which was not a disability for purposes 
of VA compensation.  A copy of the April 1985 notice letter 
accompanying the decision shows that the letter was addressed 
to the Veteran at his address of record in Walla Walla, 
Washington.  Included on the back of the letter was a notice 
of appeal rights indicating that the Veteran could appeal any 
time within one year of the date of the letter.  

In September 1997 the Veteran filed a claim for service 
connection for psychiatric disorder with the Los Angeles RO.  
The claim was received on September 19, 1997.  
In a March 1999 Form 9 the Veteran indicated that service 
medical records should have shown that he was treated and 
diagnosed as manic depressive with suicidal thoughts.  He 
also indicated that because of his mental condition he did 
not know what he was doing when he filed his claim for 
schizophrenia in 1985.  In particular, he had not known that 
he had only one year to appeal.

A February 2003 report of contact indicated that the RO was 
informed by the Social Security Administration (SSA) that 
they could not locate a file for the Veteran.  As far as SSA 
could tell the Veteran was disabled since November 1985 but 
no other information was available.     

A June 2003 notice from an SSA District Manager indicated 
that the Veteran's Social Security file could not be located 
and it was determined that the file was lost.      

On his March 2004 Notice of Disagreement the Veteran 
indicated that he felt that the grant of service connection 
for psychiatric disability with TDIU rating should go back to 
1985 when he was first diagnosed as having schizophrenia.  He 
further indicated that at that time he was not aware of the 
appellate process or the time constraints placed on him due 
to his illness.  

In a June 2005 statement the Veteran indicated that his 
psychiatric disorder was not appropriately diagnosed in 
service and that he was told that he would be given a medical 
discharge by a staff member at Irwin Army hospital.  He also 
indicated that the 1985 VA examiner's report was inadequate 
as he did not consider prior medical evidence due to 
unavailability.  He noted that he had been diagnosed by 
several doctors as having schizophrenia for many years both 
prior to and after his original October 1984 claim was filed.   
Further, he indicated that he had never received a denial 
letter in conjunction with the April 1985 rating decision 
because the letter was not forwarded to his current address 
at the time in El Segundo, California.  He noted that he 
moved at the end of March 1985 and notified the VA in Walla, 
Walla of the move.  He also was hospitalized in California on 
several occasions around the time of the April 1985 denial 
due to grave disability (i.e. not being able to take care of 
his own food, clothing and shelter).  On May 2, 1984, he 
filed for Social Security benefits and a treating physician 
Dr. T wrote a letter to SSA indicating that he had had 
chronic schizophrenia dating back to March 1976.  

A copy of a California drivers license dated April 22, 1985 
(and submitted by the Veteran in June 2005) shows an address 
in El Segundo, California.  An October 1985 notice of 
certification shows that the Veteran was involuntarily 
hospitalized for up to 14 days in Los Angeles due to grave 
disability from a mental disorder.  A separate certification 
review record shows that the Veteran signed into the hospital 
as a voluntary patient on October 4, 1985.  A January 2006 
SSA notice shows that the Veteran was awarded SSA benefits 
beginning January 1986.  

On his March 2007 Form 9 the Veteran indicated that VA had 
access to all his military records and other treatment 
records when it initially decided his claim in 1985.  VA had 
a duty to assist in developing the facts pertinent to his 
claim but failed to do so.  The Veteran also indicated that 
he was misdiagnosed in service and should have been awarded a 
medical discharge with a 100 percent disability at the time 
of discharge, but if not then, at least when he first filed 
his claim in October 1984 because his disability first 
manifested in service.  He was thus requesting an earlier 
effective date with retroactive pay back to the date that his 
claim was first filed.

At his December 2007 Board videoconference hearing the 
Veteran and his wife indicated that in 1985 they were living 
in El Segundo, California.  They left Walla Walla for 
California in February of 1985 and after doing that they 
lived with the Veteran's mother and then in April, they moved 
to El Segundo.  The Veteran's wife testified that the Veteran 
was having a mental breakdown in February 1985 and as a 
result they had to leave to come to California because she 
needed support to take care of him.  She also indicated that 
as of 1984 she started helping him in claiming Veteran's 
benefits. 

In June 2008 the Veteran submitted letters from family and 
friends clearly indicating that he had had his mental illness 
since service and that this should have been apparent back in 
1985.   
III.  Law and Regulations

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 C.F.R. § 
20.200 (2003).  A Notice of Disagreement with a determination 
by the RO must be filed within one year from the date the RO 
mails notice of the determination to the Veteran.  38 C.F.R. 
§ 20.302.  

For the purposes of determining whether a claimant filed a 
timely appeal, equitable tolling is available where a Veteran 
is able to show that the failure to file was the direct 
result of a mental illness that rendered him incapable of 
rational thought or deliberate decision making, or incapable 
of handling his own affairs or unable to function in society.  
Barrett v. Principi (Barrett III), 466 F.3d 1035 (Fed. Cir. 
2006).  Further, the burden of proof is on the Veteran to 
show that the failure to file an appeal was the direct result 
of a mental illness.   Claiborne v. Nicholson 19 Vet. App. 
181, 184 (2005).  Thus the Veteran holds the burden of 
submitting competent medical evidence showing that he was 
mentally incapable of filing an appeal with regard to those 
prior decisions.  Claiborne, 19 Vet. App. 181, 184 (2005).  

For VA purposes, "notice" means written notice sent to a 
claimant as his or her most recent address of record.  38 
C.F.R. 3.1(q) (2008).  "In the normal course of events, it 
is the burden of the Veteran to keep the VA apprised of his 
whereabouts.  If he does not do so, there is no burden on the 
part of the VA to turn up heaven and earth to find him."  
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  A returned 
notice letter can trigger "reexamination of the file to 
determine whether another address [is] available."  Hyson, 5 
Vet. App. 262, 265 (1993).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

As noted above the Veteran's claim for an earlier effective 
date based on clear and unmistakable error is not currently 
before the Board.  Accordingly, the Board's analysis is 
limited to whether an earlier effective date for service 
connection for schizoaffective disorder with total disability 
rating based on individual unemployability (TDIU) may be 
awarded under the general provisions governing assignment of 
effective dates.  The Veteran first applied for service 
connection for psychiatric disability in October 1984.  That 
claim was then denied by the April 1985 rating decision.  The 
Veteran did not appeal this decision and after one year, it 
became final.  Between April 1986 and September 19, 1997, the 
date the Veteran's claim to reopen clearly was received, 
there is no documentation of record, which can be construed 
as a claim to reopen and the Veteran has not alleged that he 
filed a claim to reopen within this time frame.  
Consequently, there is no basis for assigning an effective 
date for service connection for schizoaffective disorder 
prior to September 19, 1997 under the general provisions 
governing assignment of effective dates, as a claim to reopen 
was not filed prior to that date.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400. 
The Veteran contends that he should be entitled to an earlier 
effective date because he was essentially incapacitated due 
to mental illness at the time of the issuing of the April 
1985 rating decision and was thus not able to file an appeal.  
The record does show that the Veteran was hospitalized 
briefly in October 1985 due to mental illness, suggesting a 
brief period of incapacity.  It does not show, however, that 
the mental illness rendered him incapable of forming rational 
thoughts, making deliberate decisions, handling his own 
affairs or functioning in society for the entire one year 
period in which he had to appeal the April 1985 decision.  
Barrett v. Principi (Barrett III), 466 F.3d 1035 (Fed. Cir. 
2006).  Nor has the Veteran submitted competent medical 
evidence showing that he was mentally incapable of filing an 
appeal during the entire year subsequent to the April 1985 
decision.  Claiborne v. Nicholson 19 Vet. App. 181, 184 
(2005).  Accordingly, the Board does not have a basis for 
finding that the Veteran was not able to file an appeal of 
the April 1985 decision within the applicable one year time 
frame.

The Veteran also contends that he never received notice of 
the April 1985 decision as he had already moved to California 
at the time the notice was mailed to his father's address in 
Walla Walla Washington and that he had notified the VA in 
Walla Walla of a change of address.  The record does show 
that the Veteran notified the February 1985 VA examiner of an 
address change.  The address the Veteran provided at the time 
is different than the one he has more recently identified as 
his address of record in April 1985, however.  Also, the 
record does not show that that the Veteran notified the 
Seattle RO (i.e. the RO with jurisdiction over the claim) 
regarding the address change.   Nor does it show that the 
notice was returned to the RO as undeliverable after being 
mailed to the Veteran's father's address.  Given this lack of 
return, the RO was under no duty to search for an alternative 
address for the Veteran.  Hyson v. Brown, 5 Vet. App. 262, 
265 (1993).  Additionally, since the letter was not returned 
as undeliverable, it is not affirmatively demonstrated that 
the Veteran did not receive the notice letter (e.g. it could 
have been mailed to him from his father's residence).  
Accordingly, the Board does not have a basis for finding that 
VA did not fulfill its notification obligations in relation 
to the April 1985 decision.  

In summary, given that it is not shown that the Veteran filed 
a claim to reopen prior to September 19, 1997; given that it 
is not shown that the Veteran was mentally incapacitated for 
the entire year after the issuance of the April 1985 
decision; and given that it is not shown that VA failed to 
fulfill its notification obligation in relation to the April 
1985 decision, the Board has no basis for assigning an 
effective date earlier than September 19, 1997 for the award 
of service connection for schizoaffective disorder with a 
total rating based on individual unemployability (TDIU).  The 
preponderance of the evidence is against this claim and it 
must be denied.    
  

ORDER

Entitlement to an effective date prior to September 19, 1997, 
for the grant of service connection for schizoaffective 
disorder with a total disability rating based on individual 
unemployability (TDIU) is denied.   



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


